UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08788 Templeton Russia and East European Fund, Inc. (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, Florida 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 3/31 Date of reporting period: 6/30/10 Item 1. Proxy Voting Records. AGROTON PUB LTD Ticker: A2TA Security ID: 00855P209 Meeting Date: MAY 3, 2010 Meeting Type: Special Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Borys Supikhanov as Director For For Management 2 Ratify Alex Lissitsa Appointment as For For Management Director 3 Amend Company Articles For Against Management 4 Approve Resignation of INTER JURA CY For For Management from the Board 5 Authorize Filing of Required For For Management Documents/Other Formalities ARMADA JSC Ticker: ARMD Security ID: X02277105 Meeting Date: JAN 21, 2010 Meeting Type: Special Record Date: DEC 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transaction For Against Management ARMADA JSC Ticker: ARMD Security ID: X02277105 Meeting Date: JUN 26, 2010 Meeting Type: Annual Record Date: MAY 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income 2.1 Elect Nadezhda Kamysheva as Member of For For Management Audit Commission 2.2 Elect Aleksandr Fedin as Member of For For Management Audit Commission 2.3 Elect Olga Kuban as Member of Audit For For Management Commission 3.1 Ratify ZAO NP Consult as IFRS Auditor For For Management 3.2 Ratify ZAO NP Consult as RAS Auditor For For Management 4.1 Elect Marina Shestakova as Director None For Management 4.2 Elect Elena Suslova as Director None For Management 4.3 Elect Viktor Potekhin as Director None For Management 4.4 Elect Aleksey Kuzovkin as Director None For Management 4.5 Elect Vyacheslav Amelin as Director None For Management 4.6 Elect Yury Mostovoy as Director None For Management 4.7 Elect Azer Badalova as Director None For Management 4.8 Elect Maksim Selivanov as Director None For Management 4.9 Elect Aleksandr Kutuzov as Director None For
